c       tai%
                                               L
                                                   :L                                   12/28/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANt IL E)
                                                             Case Number: PR 21-0004


                                       PR 21-0004
                                                                             DEC 2 8 2021
                                                                           Sowell Greenwood
                                                                         Cle rk of Supreme Court
                                                                                      Montana
IN RE PETITION OF OWEN HUGH MORONEY                                          State of

FOR REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
ME BAR OF MONTANA



      Owen Hugh Moroney has petitioned this Court for reinstatement to active status in
the State Bar of Montana. The petition indicates that Moroney voluntarily chose inactive
status on July 30, 2015. It is the Court's practice in such cases, given the amount of time
since Moroney has been on active status, to require a character and fitness review and the
completion of continuing education. Therefore,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings of fact, conclusions of law, and a decision pursuant to Section 5(c)(6) of the
Rules of Procedure of the Commission on Character and Fitness. If the Petitioner is
certified or conditionally certified by the Commission on Character and Fitness, the
Petitioner shall be admitted to the active practice of law in Montana upon payment of
appropriate dues and fees and penalties to the State Bar of Montana.
       IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this Z eday of December, 2021.



                                                               Chief Justice




                                                                  Justices




                                              2